                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                            4:12CR3102

      vs.
                                                           ORDER
LUIS A. LORENZANA LOPEZ,

                  Defendant.


Regarding defendant’s motion to review detention, filing 106,


IT IS ORDERED:
      Defendant shall arrive at Campus for Hope in Omaha, Nebraska by 10:00
a.m. on February 4, 2019. Defense counsel shall communicate with the Marshal
to arrange for Defendant’s release to the Federal Public Defender’s Office for
timely transport to Campus for Hope in Omaha.



                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
